Title: From Alexander Hamilton to Edmund Randolph, 31 May 1794
From: Hamilton, Alexander
To: Randolph, Edmund



Treasury Department, May 31. 1794.
Sir

Pursuant to the arrangement agreed upon between us in conversation I have instructed the Treasurer to remit to Mr. Pinckney bills for 60,449 current guilders and 8 Stivers being according to the computed par of Exchange the amount of the sum allowed to Major General La Fayette by the Act of Congress of the 27th of March 1794. These bills are drawn upon our Commissioners at Amsterdam and will be forwarded to Mr. Pinckney in triplicates by the earliest opportunities.
It will remain for you to instruct him concerning the application of them to the use of Mons. La Fayette.
You will recollect that this being the whole amount of what is allowed, it is requisite to replace out of the Bills the sums which have been heretofore advanced for the use of that Gentleman. As far as I am informed, these sums have been furnished by our Commissioners upon the orders of Mr. Governeur Morris and Mr. Pinckney.
Mr. Pinckney ought therefore so to order the matter as that the Commissioners may retain out of the bills now remitted a sufficient sum to reimburse former advances crediting the proper account to which those advances may have been carried with the sum retained to replace them. This is necessary towards giving the business its due course in the forms of this Department.
You will please also to request Mr. Pinckney to forward by triplicates an acknowledgment of the bills according to the form at foot.
With respect & esteem   I am, Sir,   Your Obedt. Servt.

Alexander Hamilton

Received London of Samuel Meredith Esquire Treasurer the sum of Twenty four thousand four hundred and twenty four Dollars in bills upon Messrs. Wilhem & Jan Willink & Nicholas & Jacob van Staphorst & Hubbard for sixty thousand four hundred forty nine current Guilders and eight Stivers being for the use of Major General La Fayette.
The Secretary of State

